OPINION — AG — ** FUNDS — MACHINERY — LEASE ** THE BOARD OF COUNTY COMMISSIONERS MAY SPEND MONEYS DISTRIBUTED TO THEM UNDER 68 Ohio St. 669.1 [68-669.1] — 68 Ohio St. 669.6 [68-669.6] FOR BLACK TOPPING MATERIAL FOR USE ON THE ROADS DESIGNATED THEREIN IF BLACK TOPPING IS ONE OF THE FORMS OF SURFACING MATERIALS APPROVED BY THE STATE HIGHWAY COMMISSION (DEPARTMENT OF TRANSPORTATION); BUT THAT THE SAID BOARD MAY 'NOT' SPEND SUCH FUNDS TO RENT A BLACK TOPPING MACHINE TO APPLY SUCH MATERIAL. (LEASE, RENT, EQUIPMENT, COUNTY, HIGHWAY, EXPENDITURES) CITE: 68 Ohio St. 669.2 [68-669.2], 68 Ohio St. 669.6 [68-669.6] (RICHARD M. HUFF)